Detailed Action
The instant application having Application No. 16/155,713 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. This action is in response to the claims filed 4/9/21.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 2-3 5-7, 12-13 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. (U.S. Patent No. 7,076,327), herein referred to as Desai et al. in view of Sukonik et al. (U.S. Patent Application Publication No. 2011/0179240), herein referred to as Sukonik et al.
3. 	Referring to claim 2, Desai et al. disclose as claimed, a method of administering access to a tape data storage library that is shared amongst a plurality of data storage cells to manage copies of primary see col. 3, lines 5-56, where servers X and Y backup data onto a tape library. Also see col. 6, lines 6-23, where server Y is associated with tape drive 130. Each server is assigned a subset of tapes that can be used during an operation as discussed in col. 6, lines  38-67), the tape data storage library including a plurality of tape drives and a plurality of tape slots configured to hold the plurality of tapes (see col. 3, lines 1-56 and col. 5, lines 50-67, where the storage media library can hold tape drives and tape slots to store tapes), wherein access to the tape data storage library is shared by the data storage cells (see col. 3, lines 1-40, where servers have access to the tape library and would therefore share it. See col. 7, lines 4-7 where the server could be a remote host); receiving from a first data storage cell of the plurality of data storage cells a first tape drive lease request to lease one or more tape drives for accessing the subset of tapes assigned to the first data storage cell (see  col. 7, lines 1-10, where a request for access is sent from a server or host); granting a first lease of one or more tape drives of the plurality of tape drives to the first data storage cell for providing temporary access to the subset of tapes assigned to the first data storage cell, the first lease associated with a lease duration for which the first data storage cell is allowed to use the one or more tape drives under the first lease (see fig. 5 and col. 7, lines 25-50, where a preconfigured amount of time may be associated with each valid request and the request may be deleted if it has not been serviced by that preconfigured amount of time); and receiving from a second data storage cell a second tape drive lease request (see col. 8, lines 60-67 and col. 9, lines, 1-47 discloses receiving a second request) and determining that the one or more tape drives to which the first data storage cell was granted temporary access under the first lease are still being used by the first data storage cell (see col. 8, lines 60-67 and col. 9, lines, 1-47, where it is determined if the resource is available or unavailable because it is associated with another request that is currently being serviced) see col. 8, lines 60-67 and col. 9, lines, 1-47, where the second request may be interleaved with the first lease depending on the priority of the two requests. Col. 8, lines 23-30 discusses different static priorities based on the requestor)
	Desai et al. disclose the claimed invention except for where the priority includes a dynamic priority of the first and second lease request.
However, Sukonik et al. disclose where the priority includes a dynamic priority of the first and second lease request (See para. 75, where control information data has higher priority than payload data. Sukonik therefore teaches where priority may be determined based on the data which is to be moved. When combined, with Desai et al., which teaches where tape drive lease requests indicate specific lease-request-specific priority, this would allow the combination to teach where priority may be based on dynamic and static priority).
Desai et al. and Sukonik et al. are analogous art because they are from the same field of endeavor of processing storage requests (see Desai et al., abstract, and Walker, abstract, regarding processing storage requests).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Desai et al. to comprise where the priority includes a dynamic priority of the first and second lease request, as taught by Sukonik et al., in order to allow a specific combination of factors to control the priority, allowing for more flexible configuration options. Allowing read requests to be prioritized would minimize delays (see Sukonik et al., para. 113).
3.	Claim 12 recites similar limitations to claim 2, and would be rejected using the same rationale.
4. 	As to claim 3, Desai et al. and Sukonik et al. also disclose the method of claim 2, wherein the first tape drive lease request indicates a number of tape drives requested to be leased (see Desai et al., col. 6, lines 1-6, where requests to archive may include a set of tapes, and see col. 8, lines 10-15, where a request is made to audit multiple tapes. See col. 10, lines 25-30, where requests may include multiple tapes, such as export tapes 1-5).
5.	Claim 13 recites similar limitations to claim 3, and would be rejected using the same rationale.
6. 	As to claim 5, Desai et al. and Sukonik et al. also disclose the method of claim 2, wherein the first tape drive lease request indicates data-storage-cell-specific priority, which is based on a type of data that the first data storage cell is configured to generate (see Desai et al., col. 7, lines 25-67 and col. 8, lines 1-45, where requests have different priorities assigned by the requestor. A type of data may be backup data for example, which may have a specific priority. In addition, different data movers or requestors may have different priorities).
7.	Claim 15 recites similar limitations to claim 5, and would be rejected using the same rationale.
8. 	As to claim 6, Desai et al. and Sukonik et al. also disclose wherein the first tape drive lease request indicates lease-request-specific priority, which is based on a type of data to be moved to or from the tape data storage library using the one or more tape drives to be leased (See Sukonik et al., para. 75, where control information data has higher priority than payload data. Sukonik therefore teaches where priority may be determined based on the data which is to be moved. When combined, with Desai et al., which teaches where tape drive lease requests indicate specific lease-request-specific priority, this would allow the combination to teach where lease-request-specific priority would be based on a type of data to be moved). 
9.	Claim 16 recites similar limitations to claim 6, and would be rejected using the same rationale.
10. 	As to claim 7, Desai et al. and Sukonik et al. also disclose the method of claim 2, wherein the first tape drive lease request indicates lease-request-specific priority, which is based on a type of storage operation to be performed using the one or more tape drives to be leased (see Desai et al., col. 8, lines 1-47, where different types of operations may receive different priorities. Examples given are backing up, install, dismount, and an audit operation, where different operations have different priorities).
11.	Claim 17 recites similar limitations to claim 7, and would be rejected using the same rationale.
12.	Claims 4, 9-10, 14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. in view of Sukonik et al. and in view of Waldo et al. (U.S. Patent No. 6,237,009), herein referred to as Waldo et al.
13. 	As to claim 4, Desai et al. and Sukonik et al. disclose the claimed invention except for the method of claim 2, wherein the first tape drive lease request indicates the lease duration for which the tape drives are requested to be leased.
	However, Waldo et al. disclose wherein the first tape drive lease request indicates the lease duration for which the tape drives are requested to be leased (see col. 5, lines 1-15, where a request to lease a resource such as storage, may include specifying a requested lease period).
Desai et al. and Waldo et al. are analogous art because they are from the same field of endeavor of processing data requests (see Desai et al., abstract, and Waldo, abstract and col. 2, lines 44-47, regarding processing data requests).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Desai et al. to comprise wherein the first tape drive lease request indicates the lease duration for which the tape drives are requested to be leased, as taught by Waldo et al., in order to allow for better management of the storage resources by only leasing the resources to a client for how long they will need it.
14.	Claim 14 recites similar limitations to claim 4, and would be rejected using the same rationale.
15. 	As to claim 9, Desai et al. and Sukonik et al. disclose the claimed invention except for the method of claim 2, wherein determining that the one or more tape drives are still being used by the first 
	However, Waldo et al. disclose wherein determining that the one or more tape drives are still being used by the first data storage cell comprises querying the first data storage cell whether the first data storage cell is still using the one or more tape drives leased under the first lease (see col. 15, lines 20-30 and col. 22, lines 55-67, where a lease manager notifies a client if a client’s lease is near expiration. The client may then renew or extend the lease, or it may cancel the lease. Although not explicitly stated, it would renew or extend the lease if it was still using the tape drives and cancel if it was not).
Desai et al. and Waldo et al. are analogous art because they are from the same field of endeavor of processing data requests (see Desai et al., abstract, and Waldo, abstract and col. 2, lines 44-47, regarding processing data requests).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Desai et al. to comprise , wherein determining that the one or more tape drives are still being used by the first data storage cell comprises querying the first data storage cell whether the first data storage cell is still using the one or more tape drives leased under the first lease, as taught by Waldo et al., in order to allow for better management of the storage resources by only leasing the resources to a client for how long they will need it.
16.	Claim 19 recites similar limitations to claim 9, and would be rejected using the same rationale.
17. 	As to claim 10, Desai et al., Sukonik et al. and Waldo et al. also disclose the method of claim 9, further comprising receiving, an acknowledgement from the first data storage cell in response to the query, wherein the acknowledgement received from the first data storage cell includes an extension request; and extending the first lease in response to the acknowledgement received from the first data storage cell (see Waldo et al., col. 9, lines 55-60, where applications may extend leases before the current lease expires. A client may activate itself and renew its lease with the lease manager which would constitute an acknowledgment and an extension request. Also see col. 15, lines 20-30, where in response to a notification that the lease may expire soon, a client may renew its lease).
18.	Claim 20 recites similar limitations to claim 10, and would be rejected using the same rationale.
19.	Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. in view of Sukonik et al. and in view of Oikarinen et al. (U.S. Patent Application Publication No. 2015/0277802), herein referred to as Oikarinen et al.
20. 	As to claim 8, Desai et al. and Sukonik et al. disclose the claimed invention except for wherein determining that the one or more tape drives are still being used by the first data storage cell comprises directly monitoring usage of the one or more tape drives without querying the first data storage cell.
However, Oikarinen et al. disclose wherein determining that the one or more tape drives are still being used by the first data storage cell comprises directly monitoring usage of the one or more tape drives without querying the first data storage cell (see para. 280, where a lease may be automatically renewed by monitoring a client’s read requests, such that if a read operation is sent by a client, then a lease is automatically renewed).
Desai et al. Oikarinen et al. are analogous art because they are from the same field of endeavor of processing storage requests (see Desai et al., abstract, and Oikarinen et al., abstract, regarding processing storage requests).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Desai et al. to comprise wherein determining that the one or more tape drives are still being used by the first data storage cell comprises directly monitoring usage of the one or more tape drives without querying the first data storage cell, as taught by Oikarinen et al., in order to not require an additional step of sending a request if it is clear the drive is already being used.
21.	Claim 18 recites similar limitations to claim 8, and would be rejected using the same rationale.
s 11 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al. in view of Sukonik et al. and in view of Bhamidipati (U.S. Patent No. 9,792,305), herein referred to as Bhamidipati.
23. 	As to claim 11, Desai et al. and Sukonik et al. disclose the claimed invention except for the method of claim 9, further comprising determining that the first data storage cell has reached a cap on a number of extensions on the first lease, and refraining from granting an additional extension on the first lease.
	However, Bhamidipati discloses determining that the first data storage cell has reached a cap on a number of extensions on the first lease, and refraining from granting an additional extension on the first lease (see col. 4, lines 20-47 and col. 11, lines 43-53, where there may be a cap on a number of extensions of a lease).
Desai et al. and Bhamidipati are analogous art because they are from the same field of endeavor of processing storage requests (see Desai et al., abstract, and Bhamidipati, abstract, regarding processing storage requests).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Desai et al. to comprise determining that the first data storage cell has reached a cap on a number of extensions on the first lease, and refraining from granting an additional extension on the first lease, as taught by Bhamidipati, in order to prevent one process from monopolizing access to a resource.
24.	Claim 21 recites similar limitations to claim 11, and would be rejected using the same rationale.

Response to Arguments
25.	Applicant’s arguments with respect to the rejection(s) of claim 2 under Desai et al. in view of Waldo et al. have been fully considered and are persuasive.  Therefore, the rejection has been 

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
26.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
27.	Per the instant office action, claims 2-21 are rejected.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M, TH 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132